EXHIBIT 10.23.1


 


ORIGINAL FOR EXECUTION

APPROVED VP, HR DECEMBER 29, 2005

 

KEY EMPLOYEE DEFERRED COMPENSATION PLAN OF

CONOCOPHILLIPS

 

TITLE I

(Effective for benefits earned and vested prior to

January 1, 2005)

 

PURPOSE

 

The purpose of the Key Employee Deferred Compensation Plan of ConocoPhillips
(the “Plan”) is to attract and retain key employees by providing them with an
opportunity to defer receipt of cash amounts which otherwise would be paid to
them under various compensation programs or plans by the Company. This Plan is
the continuation of the Key Employee Deferred Compensation Plan of Phillips
Petroleum Company, of the Conoco Inc. Global Variable Compensation Deferral
Program, and of the portions of the Conoco Inc. Salary Deferral & Savings
Restoration Plan consisting of Salary Deferral Obligations and Retiree
Obligations, and all deferrals made under any of those plans, programs, or
arrangements shall continue under their terms and the terms of this Plan. Title
I of this Plan is effective with regard to benefits earned and vested prior to
January 1, 2005, while Title II of this Plan is effective with regard to
benefits earned or vested after December 31, 2004. Other than earnings, gains,
and losses, no further benefits shall accrue under Title I of this Plan after
December 31, 2004.

 

This Title I of the Plan is intended (1) to be a “grandfathered” plan pursuant
to Code section 409A, as enacted as part of the American Jobs Creation Act of
2004, and official guidance issued thereunder, and (2) to be “a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA. Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated, and administered in a manner consistent with these
intentions.

 

--------------------------------------------------------------------------------


 

SECTION 1.  Definitions.

 

(a)         “Affiliated Group” shall mean the Company plus other subsidiaries
and affiliates in which it owns, directly or through a subsidiary or affiliate,
a 5% or more equity interest.

 

(b)        “Award” shall mean the United States cash dollar amount (i) allotted
to an Employee under the terms of an Incentive Compensation Plan or a Long Term
Incentive Plan, or (ii) required to be credited to an Employee’s Deferred
Compensation Account pursuant to an Incentive Compensation Plan, the Long Term
Incentive Compensation Plan, the Strategic Incentive Plan, a Long Term Incentive
Plan, or any similar plans, or any administrative procedure adopted pursuant
thereto, or (iii) credited as a result of a Participant’s deferral of the
receipt of the value of the Stock which would otherwise be delivered to an
Employee in the event restrictions lapse on Restricted Stock or Restricted Stock
Units or the settlement of Restricted Stock Units previously awarded or which
may be awarded to the Participant pursuant to an Incentive Compensation Plan,
the Long Term Incentive Compensation Plan, the Strategic Incentive Plan, a Long
Term Incentive Plan, an Omnibus Securities Plan, or any similar plans, or any
administrative procedure adopted pursuant thereto, or (iv) credited resulting
from a lump sum distribution from any of the Company’s non-qualified retirement
plans and/or plans which provide for a retirement supplement, or (v) resulting
from the forfeiture of Restricted Stock, required by Phillips Petroleum Company,
of key employees who became employees of GPM Gas Corporation, or (vi) credited
as a result of an Employee’s deferral of the receipt of the lump sum cash
payment from the Employee’s account in the Defined Contribution Makeup Plan, or
(vii) credited as a result of an Employee’s voluntary reduction of Salary, or
(viii) credited as a result of an Employee’s deferral of a Performance Based
Incentive Award, or (ix) any other amount determined by the Committee to be an
Award under the Plan. Sections 2 and 3 of this Plan shall not apply with respect
to Awards included under (ii), (v), and (ix) above and a participant receiving
such an Award shall be deemed, with respect thereto, to have elected a Section
5(b)(i) payment option - 10 annual installments commencing about one year after
retirement at age 55 or above, but subject to revision under the

 

2

--------------------------------------------------------------------------------


 

terms of this Plan.

 

(c)         “Board of Directors” shall mean the board of directors of the
Company.

 

(d)        “Chief Executive Officer” or “CEO” shall mean the Chief Executive
Officer of the Company.

 

(e)         “Committee” shall mean the Compensation Committee of the Board of
Directors.

 

(f)         “Company” shall mean ConocoPhillips.

 

(g)        “Conoco Inc. Global Variable Compensation Deferral Program” shall
mean the Conoco Inc. Global Variable Compensation Deferral Program, prior to its
merger into this Plan on October 3, 2003.

 

 (h)       “Conoco Inc. Salary Deferral & Savings Restoration Plan” shall mean
the Conoco Inc. Salary Deferral & Savings Restoration Plan, prior to its merger
into this Plan on October 3, 2003.

 

 (i)         “Deferred Compensation Account” shall mean an account established
and maintained for each Participant in which is recorded the amounts of Awards
deferred by a Participant, the deemed gains, losses, and earnings accrued
thereon, and payments made therefrom all in accordance with the terms of the
Plan.

 

(j)          “Defined Contribution Makeup Plan” shall mean the Defined
Contribution Makeup Plan of ConocoPhillips, or any similar plan or successor
plans.

 

(k)         “Disability” shall mean the inability, in the opinion of the
Company’s Medical Director, of a Participant, because of an injury or sickness,
to work at a reasonable occupation that is available with the Company, a
Participating Subsidiary, or another subsidiary of the Company.

 

3

--------------------------------------------------------------------------------


 

(l)          “Employee” shall mean any individual or Rehired Participant who
satisfies the conditions of Section 5(j) who is a salaried employee of the
Company or of a Participating Subsidiary who is eligible to receive an Award
from an Incentive Compensation Plan, has Restricted Stock and/or Restricted
Stock Units, and is classified as a ConocoPhillips salary grade 19 or above or
any equivalent salary grade at a Participating Subsidiary. Employee shall also
include Participants who are employed by a member of the Affiliated Group and
former employees of a member of the Affiliated Group who Retire or are Laid Off
and are eligible to receive a lump sum distribution from non-qualified
retirement plans. Employee shall also include any individual or Rehired
Participant who is hired as a salaried employee of ConocoPhillips Services Inc.
on or after January 1, 2003, and is classified as a ConocoPhillips salary grade
19 or above or any equivalent salary grade at a Participating Subsidiary.
Notwithstanding the foregoing, prior to October 3, 2003, Employee shall not
include anyone who is classified as a Heritage Conoco Employee. On and after
October 3, 2003, Employee shall include anyone who is classified as a Heritage
Conoco Employee.

 

(m)        “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, or any successor statute.

 

(n)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended and in effect from time to time, or any successor statute.

 

(o)        “Heritage Conoco Employee” shall mean an individual employed by
Conoco Inc., Conoco Pipe Line Company, or Louisiana Gas Systems Inc. prior to
January 1, 2003; provided, however, that an individual who has been terminated
from employment with a member of the Affiliated Group at any time and rehired by
a member of the Affiliated Group after January 1, 2003, shall not be considered
a Heritage Conoco Employee for purposes of this Plan.

 

4

--------------------------------------------------------------------------------


 

(p)        “Incentive Compensation Plan” shall mean the ConocoPhillips Variable
Cash Incentive Program, the Incentive Compensation Plan of Phillips Petroleum
Company, or the Annual Incentive Compensation Plan of Phillips Petroleum
Company, the Special Incentive Plan for Former Tosco Executives, the Conoco Inc.
Global Variable Compensation Plan, or a similar plan of a Participating
Subsidiary, or any similar or successor plans, or all, as the context may
require.

 

(q)        “Layoff” or “Laid Off” shall mean an applicable termination of
employment by reason of layoff under the Phillips Layoff Plan or the Phillips
Work Force Stabilization Plan, an applicable Qualifying Event (without there
being a Disqualifying Event) under the Conoco Severance Pay Plan, or layoff or
redundancy under any other layoff or redundancy plan which the Company, any
Participating Subsidiary, or any other member of the Affiliated Group may adopt
from time to time. If all or any portion of the benefits under the layoff or
redundancy plan are contingent on the employee’s signing a general release of
liability, such termination shall not be considered as a Layoff for purposes of
this Plan unless the employee executes and does not revoke a general release of
liability, acceptable to the Company, under the terms of such layoff or
redundancy plan.

 

(r)         “Long-Term Incentive Compensation Plan” shall mean the Long-Term
Incentive Compensation Plan of Phillips Petroleum Company, which was terminated
December 31, 1985.

 

(s)         “Long-Term Incentive Plan” shall mean the ConocoPhillips Performance
Share Program, the ConocoPhillips Restricted Stock Program, the Phillips
Petroleum Company Long-Term Incentive Plan, or a similar or successor plan of
any of them, established under an Omnibus Securities Plan.

 

(t)         “Newhire Employee” shall mean any Employee who is hired or rehired
during a calendar year.

 

5

--------------------------------------------------------------------------------


 

(u)        “Omnibus Securities Plan” shall mean the Omnibus Securities Plan of
Phillips Petroleum Company, the 2002 Omnibus Securities Plan of Phillips
Petroleum Company, the 1998 Stock and Performance Incentive Plan of
ConocoPhillips, the 1998 Key Employee Stock Plan of ConocoPhillips, or a similar
or successor plan of any of them.

 

(v)        “Participant” shall mean a person for whom a Deferred Compensation
Account is maintained.

 

(w)        “Participating Subsidiary” shall mean a subsidiary of the Company, of
which the Company beneficially owns, directly or indirectly, more than 50% of
the aggregate voting power of all outstanding classes and series of stock, where
such subsidiary has adopted one or more plans making participants eligible for
participation in this Plan and one or more Employees of which are Potential
Participants.

 

(x)         “Plan Administrator” shall mean the Vice President, Human Resources
of the Company, or his or her successor.

 

(y)        “Potential Participant” shall mean a person who has received a notice
specified in Section 2 or in Section 5 (h).

 

(z)         “Rehired Participant” shall mean a Participant who, subsequent to
Retirement or Layoff, is rehired by the Company, or any subsidiary of the
Company, and whose employment status is classified as regular full-time or its
equivalent.

 

(aa)       “Restricted Stock” and “Restricted Stock Units” shall mean
respectively shares of Stock and units each of which shall represent a
hypothetical share of Stock, which have certain restrictions attached to the
ownership thereof or the delivery of shares pursuant thereto.

 

(bb)      “Retiree Obligations” shall mean obligations to former employees who
have retired on

 

6

--------------------------------------------------------------------------------


 

or after the earliest retirement date available under the Retirement Plan of
Conoco and who are Participants in this Plan arising from deferrals made as
participants in the Conoco Inc. Salary Deferral & Savings Restoration Plan prior
to its merger into this Plan.

 

(cc)       “Retirement” or “Retire” or “Retiring” shall mean termination of
employment with the Company or any subsidiary of the Company on or after the
earliest early retirement date at age 55 or above as defined in the
ConocoPhillips Retirement Plan (or, with respect to a Heritage Conoco Employee,
the Retirement Plan of Conoco) or of the applicable retirement plan of a member
of the Affiliated Group.

 

(dd)      “Retirement Income Plan” shall mean the ConocoPhillips Retirement Plan
(or, with respect to a Heritage Conoco Employee, the Retirement Plan of Conoco)
or a similar retirement plan of the Participating Subsidiary pursuant to the
terms of which the Participant retires.

 

(ee)       “Salary Deferral Obligations” shall mean obligations to Employees who
are Participants in this Plan arising from salary deferrals made as participants
in the Conoco Inc. Salary Deferral & Savings Restoration Plan prior to its
merger into this Plan.

 

 (ff)       “Settlement Date” shall mean the date on which all acts under an
Incentive Compensation Plan or the Long-Term Incentive Compensation Plan or
actions directed by the Committee, as the case may be, have been taken which are
necessary to make an Award payable to the Participant.

 

(gg)      “Salary” shall mean the monthly equivalent rate of pay for an Employee
before adjustments for any before-tax voluntary reductions.

 

(hh)      “Stock” means shares of common stock of ConocoPhillips, par value
$.01.

 

7

--------------------------------------------------------------------------------


 

(ii)         “Strategic Incentive Plan” shall mean the Strategic Incentive Plan
portion of the 1986 Stock Plan of Phillips Petroleum Company, of the 1990 Stock
Plan of Phillips Petroleum Company, of the Phillips Petroleum Company Omnibus
Securities Plan, and of any successor plans of similar nature.

 

(jj)         “Trustee” shall mean the trustee of the grantor trust established
by the Trust Agreement between the Company and Wachovia Bank, N.A. dated as of
June 1, 1998, or any successor trustee.

 

SECTION 2.  Notification of Potential Participants.

 

(a)         Incentive Compensation Plan. Each year, during October, Employees
who are eligible to receive an Award in the immediately following calendar year
under an Incentive Compensation Plan will be notified and given the opportunity,
in a manner prescribed by the Plan Administrator, to indicate a preference
concerning deferral of all or part (in one percent increments) of such Award.

 

(b)        Restricted Stock and Restricted Stock Units Lapsing.

 

(i) Each year during October, Employees who are or will be 55 years of age or
older prior to the end of the following calendar year will be notified and given
the opportunity, in a manner prescribed by the Plan Administrator, to indicate a
preference to delay the lapsing of the restrictions on part (in one percent
increments) or all of the shares of Restricted Stock and/or Restricted Stock
Units previously awarded or which may be awarded to the Employee under an
Incentive Compensation Plan, the Long Term Incentive Compensation Plan, a
Long-Term Incentive Plan, the Strategic Incentive Plan, or an Omnibus Securities
Plan in the event the Compensation Committee takes action in the following
calendar year to lapse restrictions on Restricted Stock and/or Restricted Stock
Units and/or settle Restricted Stock Units.

 

(ii) Each year during October, Employees who have been granted a special
Restricted Stock Award and/or Restricted Stock Unit Award will be notified and
given the

 

8

--------------------------------------------------------------------------------


 

opportunity, in a manner prescribed by the Plan Administrator to indicate a
preference to delay the lapsing of the restrictions on part (in one percent
increments) or all of the shares of Restricted Stock and/or Restricted Stock
Units when the restrictions lapse on the Special Restricted Stock and/or
Restricted Stock Units or the Restricted Stock Units are settled based on the
terms of the Special Restricted Stock and/or Restricted Stock Unit Awards in the
following year.

 

(iii) Such indication of preference as outlined in (i) above may be made within
60 days of the amendment of this Plan providing for the notice; provided,
however, that such indication of preference must be made no later than June 6,
2003, for such Awards that would otherwise be lapsed or settled later in 2003.

 

(c)         Restricted Stock and Restricted Stock Unit Awards Deferral.

 

(i) Each year during October, Employees who are or will be 55 years of age or
older prior to the end of the calendar year will be notified and given the
opportunity, in a manner prescribed by the Plan Administrator, to indicate a
preference concerning the deferral of the receipt of the value of all or part
(in one percent increments) of the Stock which would otherwise be delivered to
the Employees in the event, during the following calendar year, the Compensation
Committee takes action to lapse restrictions on Restricted Stock and/or
Restricted Stock Units and/or settle Restricted Stock Units previously awarded
or which may be awarded to the Employees under an Incentive Compensation Plan,
the Long Term Incentive Compensation Plan, a Long Term Incentive Plan, the
Strategic Incentive Plan, or an Omnibus Securities Plan.

 

(ii) Employees who have been granted a special Restricted Stock Award and/or
Restricted Stock Units Award may, in the year preceding the year in which the
restrictions are scheduled to lapse or the Restricted Stock Units are to be
settled, indicate a preference concerning the deferral of the value of all or
part (in one percent increments) of the stock which would otherwise be delivered
to the Employees in the next calendar year when the restrictions lapse on the
special Restricted Stock and /or

 

9

--------------------------------------------------------------------------------


 

Restricted Stock Units or the Restricted Stock Units are settled based on the
terms of the special Restricted Stock Awards and/or Restricted Stock Units
Awards.

 

(iii) Employees who are Laid Off during or after the year they reach age 50 may
no later than 30 days after being notified of Layoff, in the manner prescribed
by the Plan Administrator, indicate a preference concerning the deferral of the
receipt of the value of all or part (in one percent increments) of the Stock
which would be otherwise be delivered to the Employees in the event Restricted
Stock Units, which have been granted in exchange for Restricted Stock pursuant
to the Exchange offer initiated by the Company on December 17, 2001, are
settled.

 

(iv) Such indication of preference as outlined in (i) above may be made within
60 days of the amendment of this Plan providing for the notice; provided,
however, that such indication of preference must be made no later than June 6,
2003, for such Awards that would otherwise be lapsed or settled later in 2003.

 

(d)        Lump Sum Distribution from Non-Qualified Retirement Plans. With
respect to the lump sum distribution permitted from the Company’s non-qualified
retirement plans and/or plans which provide for a retirement supplement,
Employees may indicate, in a manner prescribed by the Plan Administrator, a
preference concerning deferral of all or part (in one percent increments) of
such lump sum distribution.

 

(e)         Lump Sum from Defined Contribution Makeup Plan. Employees who will
receive a lump sum cash payment from their account under the Defined
Contribution Makeup Plan, may indicate, in a manner prescribed by the Plan
Administrator, a preference concerning deferral of all or part (in one percent
increments) of such payment.

 

(f)         Salary Reduction. Annually, Employees and Newhire Employees on the
U.S. dollar payroll may elect, in a manner prescribed by the Plan Administrator,
a voluntary reduction of Salary for each pay period of the following calendar
year, or for Newhire Employees the remainder of the calendar year in which they
are hired, in which case

 

10

--------------------------------------------------------------------------------


 

the Company will credit a like amount as an Award hereunder, provided that the
amount of such voluntary reduction shall not be less than 1% nor more than 50%
of the Employee’s Salary per pay period (and may be further limited by the Plan
Administrator such that the resulting salary that is paid is sufficient to
satisfy all benefit plan deductions, tax deductions, elective deductions, and
other deductions required to be withheld by the Company).

 

(g)        Performance Based Incentive Award. Each year, during October,
Employees who are eligible to receive a Performance Based Incentive Award in the
immediately following calendar year will be notified and given the opportunity,
in a manner prescribed by the Plan Administrator, to indicate a preference for
the award to be paid as cash, deferred to their KEDCP account, or issued as
Restricted Stock or a combination of cash, deferred compensation and Restricted
Stock.

 

SECTION 3.  Indication of Preference or Election to Defer Award.

 

(a)         Incentive Compensation Plan. If a Potential Participant prefers to
defer under this Plan all or any part of the Award to which a notice received
under Section 2(a) pertains, the Potential Participant must indicate such
preference, in a manner prescribed by the Plan Administrator, (i) if the
Potential Participant is subject to Section 16 of the Exchange Act, to the
Committee, or (ii) if the Potential Participant is not subject to Section 16 of
the Exchange Act, to the CEO. The Potential Participant’s preference must be
received on or before October 31 of the year in which said Section 2(a) notice
was received. Such indication must state the portion of the Award the Potential
Participant desires to be deferred. If an indication is not received by October
31, the Potential Participant will be deemed to have elected to receive and not
to defer any such Incentive Compensation Plan award.

 

Such indication of preference, if accepted, becomes irrevocable on November 1 of
the year in which the indication is submitted to the Committee or CEO, except
that, in the event of any of the following:

 

11

--------------------------------------------------------------------------------


 

i)              the Employee is demoted to a job classification/grade that is no
longer eligible to receive an Award from an Incentive Compensation Plan,

 

ii)             the Employee’s employment status is classified to a status other
than regular full-time or its equivalent, or

 

iii)            the Employee is receiving Unavoidable Absence Benefits (UAB) pay
such that the pay received is less than his/her pay had been prior to being on
UAB,

 

the Employee can request, subject to approval by the Plan Administrator, that
his/her indication of preference to defer, whether approved or not, be revoked
for that Incentive Compensation Plan Award.

 

The Committee or CEO, as applicable, shall consider such indication of
preference as submitted and shall decide whether to accept or reject the
preference expressed.

 

(b)        Restricted Stock and Restricted Stock Unit Awards Lapsing. If a
Potential Participant prefers to delay the lapsing of the restrictions on part
or all of the shares of Restricted Stock and/or Restricted Stock Units to which
a notice received under Section 2(b) pertains, the Potential Participant must
indicate such preference in a manner prescribed by the Plan Administrator, (i)
if the Potential Participant is subject to Section 16 of the Exchange Act, to
the Committee, or (ii) if the Potential Participant is not subject to Section 16
of the Exchange Act, to the CEO. The Potential Participant’s preference must
state the percentage of the shares and/or units on which the lapsing is to be
delayed. If an indication is not received by October 31, the Potential
Participant will be deemed to have elected to have the restrictions lapsed if
the Compensation Committee takes action to lapse restrictions or as specified
under the terms of the Special Restricted Stock and/or Restricted Stock Unit
Awards. If the Potential Participant prefers to delay the lapsing of the
restrictions on part or all of the shares of Restricted Stock or Restricted
Stock Units awarded under an Incentive Compensation Plan, the Long Term
Incentive Compensation Plan, a Long Term Incentive Plan, or Strategic Incentive
Plan, those shares and/or units will be subject to another indication of
preference in the following year. If the Potential Participant prefers to delay
the lapsing of the restrictions on part or all of the shares of Restricted Stock
or Restricted

 

12

--------------------------------------------------------------------------------


 

Stock Units from Special Stock Awards, those shares and/or units will remain
restricted and the Employee will receive a notice to indicate a preference for
such shares when the Employee is or will be 55 years of age or older prior to
the end of the calendar year as specified in Section 2(b)(i).

 

(c)         Restricted Stock or Restricted Stock Unit Deferral. If a Potential
Participant prefers to defer under this Plan the value of all or any part of the
Restricted Stock or Restricted Stock Units to which a notice received under
Section 2(c) pertains, the Potential Participant must indicate such preference,
in a manner prescribed by the Plan Administrator, (i) if the Potential
Participant is subject to Section 16 of the Exchange Act, to the Committee, or
(ii) if the Potential Participant is not subject to Section 16 of the Exchange
Act, to the CEO. The Potential Participant’s preference must be received on or
before October 31 of the year in which said Section 2(c) notice was received.
Such indication must state the portion of the value of the Restricted Stock or
Restricted Stock Units the Potential Participant desires to be deferred. If an
indication is not received by October 31, the Potential Participant will be
deemed to have elected to receive any shares or units for which the restrictions
are lapsed. Such indication of preference becomes irrevocable on November 1 of
the year in which the indication is submitted to the Committee or CEO. The
Committee or CEO, as applicable, shall consider such indication of preference as
submitted and shall decide whether to accept or reject the preference expressed.
A deferral of the value of the Restricted Stock or Restricted Stock Units will
be paid under the terms of Section 5(b)(i) hereof - 10 annual installments
commencing about one year after Retirement at age 55 or above, but subject to
revision under the terms of this Plan. Such approved indication of preference
shall also apply to any Restricted Stock Units granted in exchange for shares of
Restricted Stock pursuant to the Exchange offer initiated by the Company on
December 17, 2001.

 

(d)        Lump Sum Distribution from Non-Qualified Retirement Plans. If a
Potential Participant prefers to defer under this Plan all or part of the lump
sum distribution to which Section 2(d) pertains, the Potential Participant must
indicate such preference, in

 

13

--------------------------------------------------------------------------------


 

a manner prescribed by the Plan Administrator, (i) if the Potential Participant
is subject to Section 16 of the Exchange Act, to the Committee or (ii) if the
Potential Participant is not subject to Section 16 of the Exchange Act, to the
CEO. The Potential Participant’s preference must be received in the period
beginning 90 days prior to and ending no less than 30 days prior to the date of
commencement of retirement benefits under such plans. Such indication must state
the portion of the lump sum distribution the Potential Participant desires to be
deferred. The Committee or CEO, as applicable, shall consider such indication of
preference as submitted and shall decide whether to accept or reject the
preference expressed as soon as practicable. Such indication of preference, if
accepted, becomes irrevocable on the date of such acceptance.

 

(e)         Lump Sum from Defined Contribution Makeup Plan. If a Potential
Participant prefers to defer under this Plan all or part of the lump sum cash
payment to which Section 2(e) pertains, the Potential Participant must indicate
such preference, in a manner prescribed by the Plan Administrator, (i) if the
Potential Participant is subject to Section 16 of the Exchange Act, to the
Committee or (ii) if the Potential Participant is not subject to Section 16 of
the Exchange Act, to the CEO. The Potential Participant’s preference must be
received in the period beginning 365 days prior to and ending no less than 90
days prior to the Participant’s retirement date at age 55 or above except that
if a Potential Participant is notified of layoff during or after the year in
which the Potential Participant reaches age 50, the Potential Participant’s
preference must be received no later than 30 days after being notified of
layoff. Such indication must state the portion of the lump sum payment the
Potential Participant desires to be deferred. The Committee or CEO, as
applicable, shall consider such indication of preference as submitted and shall
decide whether to accept or reject the preference expressed as soon as
practicable. Such indication of preference, if accepted, becomes irrevocable on
the date of such acceptance. A deferral of the lump sum from the Defined
Contribution Makeup Plan will be paid under the terms of Section 5(b)(i) hereof
- 10 annual installments commencing about one year after Retirement at age 55 or
above, but subject to revision under the terms of the Plan.

 

14

--------------------------------------------------------------------------------


 

(f)         Salary Reduction. If a Potential Participant elects to voluntarily
reduce Salary and receive an Award hereunder in lieu thereof, the Potential
Participant must make an election, in the manner prescribed by the Plan
Administrator, which must be received on or before October 31 prior to the
beginning of the calendar year of the elected deferral or for Newhire Employees
as soon as practicable within a 30-day period after their first day of
employment or reemployment. Such election must be in writing signed by the
Potential Participant, and must state the amount of the salary reduction the
Potential Participant elects. Such election becomes irrevocable on October 31
prior to the beginning of the calendar year or for Newhire Employees after the
30-day period after their first day of employment or reemployment, except that
in the event of any of the following:

 

i)       the Employee is demoted to a job classification/grade that is no longer
eligible to receive an Award from an Incentive Compensation Plan,

 

ii)      the Employee’s employment status is classified to a status other than
regular full-time or its equivalent, or

 

iii)     the Employee is receiving Unavoidable Absence Benefits (UAB) pay such
that the pay received is less than his/her pay had been prior to being on UAB,

 

the Employee can request, subject to approval by the Plan Benefits
Administrator, that his/her election to voluntarily reduce his/her salary be
revoked for the remainder of the calendar year.

 

An Award in lieu of voluntarily reduced salary will be paid under the terms of
Section 5(b)(i) hereof - 10 annual installments commencing about one year after
Retirement at age 55 or above, but subject to revision under the terms of the
Plan.

 

(g)         Performance Based Incentive Award. The Potential Participant who is
eligible to receive a Performance Based Incentive Award in the immediately
following calendar year, must indicate a preference, in a manner prescribed by
the Plan Administrator, (i) if the Potential Participant is subject to Section
16 of the Exchange Act, to the Committee, or (ii) if the Potential Participant
is not subject to Section 16 of the

 

15

--------------------------------------------------------------------------------


 

Exchange Act, to the CEO. The Potential Participant’s preference must be
received on or before October 31 of the year in which said Section 2(g) notice
was received. Such indication must state the portion of the award the Potential
Participant desires to be in cash, the portion to be deferred and the portion to
be in Restricted Stock. If an indication is not received by October 31 the
Potential Participant will be deemed to have elected to receive the award as
cash. Such indication of preference becomes irrevocable on November 1 of the
year in which the indication is submitted to the Committee or CEO. The Committee
or CEO, as applicable, shall consider such indication of preference as submitted
and shall decide whether to accept or reject the preference expressed.

 

SECTION 4.  Deferred Compensation Accounts.

 

(a)         Credit for Deferral. Amounts deferred pursuant to Section 3(a) and
Section 5(h)(1) will be credited to the Participant’s Deferred Compensation
Account as soon as practicable, but not less than 30 days after the Settlement
Date of the Incentive Compensation Plan. Amounts deferred pursuant to Section
3(c) and Section 5(h)(2) will be credited, as applicable, as soon as
practicable, but not later than 30 days after the date as of which the
restrictions lapse at the market value of the underlying Restricted Stock or the
shares represented by the Restricted Stock Units awarded under an Incentive
Compensation Plan, the Long Term Incentive Compensation Plan, a Long Term
Incentive Plan or a Strategic Incentive Plan Performance Period which began
prior to January 1, 2003. For this purpose, the market value of the underlying
Restricted Stock or the shares represented by the Restricted Stock Units, as
applicable, shall be based on the higher of (i) the average of the high and low
selling prices of the Stock on the date the restrictions lapse or the last
trading day before the day the restrictions lapse if such date is not a trading
day or (ii) the average of the high three monthly Fair Market Values of the
Stock during the twelve calendar months preceding the month in which the
restrictions lapse. The monthly Fair Market Value of the Stock is the average of
the daily Fair Market Value of the Stock for each trading day of the month.

 

16

--------------------------------------------------------------------------------


 

The market value of the underlying Restricted Stock or the shares represented by
the Restricted Stock Units awarded under a Long Term Incentive Plan, under an
Incentive Compensation Plan that began on or after January 1, 2003, under an
Omnibus Securities Plan (with regard to awards made on or after January 1,
2003), and for the Special Stock Awards issued on October 22, 2002, shall be the
monthly average Fair Market Value of the Stock during the calendar month
preceding the month in which the restrictions lapse or shares are to be
delivered as applicable. The monthly average Fair Market Value of the Stock is
the average of the daily Fair Market Value of the Stock for each trading day of
the month.

 

The daily Fair Market Value of the Stock shall be deemed equal to the average of
the high and low selling prices of the Stock on the New York Stock Exchange.

 

Amounts deferred pursuant to Section 3(e) and 3(f) and Section 5(h)(3) will be
credited to the Participant’s Deferred Compensation Account as soon as
practicable, but not later than 30 days after the cash payment would have been
made had it not been deferred. Amounts deferred pursuant to other provisions of
this Plan shall be credited as soon as practicable but not later than 30 days
after the date the Award would otherwise be payable.

 

(b)        Designation of Investments. The amount in each Participant’s Deferred
Compensation Account shall be deemed to have been invested and reinvested from
time to time, in such “eligible securities” as the Participant shall designate.
Prior to or in the absence of a Participant’s designation, the Company shall
designate an “eligible security” in which the Participant’s Deferred
Compensation Account shall be deemed to have been invested until designation
instructions are received from the Participant. Eligible securities are those
securities designated by the Chief Financial Officer of the Company, or his
successor. The Chief Financial Officer of the Company may include as eligible
securities, stocks listed on a national securities exchange, and bonds, notes,

 

17

--------------------------------------------------------------------------------


 

debentures, corporate or governmental, either listed on a national securities
exchange or for which price quotations are published in The Wall Street Journal
and shares issued by investment companies commonly known as “mutual funds”. The
Participant’s Deferred Compensation Account will be adjusted to reflect the
deemed gains, losses, and earnings as though the amount deferred was actually
invested and reinvested in the eligible securities for the Participant’s
Deferred Compensation Account.

 

Notwithstanding anything to the contrary in this section 4(b), in the event the
Company (or any trust maintained for this purpose) actually purchases or sells
such securities in the quantities and at the times the securities are deemed to
be purchased or sold for a Participant’s Deferred Compensation Account, the
Account shall be adjusted accordingly to reflect the price actually paid or
received by the Company for such securities after adjustment for all transaction
expenses incurred (including without limitation brokerage fees and stock
transfer taxes).

 

In the case of any deemed purchase not actually made by the Company, the
Deferred Compensation Account shall be charged with a dollar amount equal to the
quantity and kind of securities deemed to have been purchased multiplied by the
fair market value of such security on the date of reference and shall be
credited with the quantity and kind of securities so deemed to have been
purchased. In the case of any deemed sale not actually made by the Company, the
account shall be charged with the quantity and kind of securities deemed to have
been sold, and shall be credited with a dollar amount equal to the quantity and
kind of securities deemed to have been sold multiplied by the fair market value
of such security on the date of reference. As used in this paragraph “fair
market value” means in the case of a listed security the closing price on the
date of reference, or if there were no sales on such date, then the closing
price on the nearest preceding day on which there were such sales, and in the
case of an unlisted security the mean between the bid and asked prices on the
date of reference, or if no such prices are available for such date, then the
mean between the bid and asked prices to the nearest preceding day for which
such prices are available.

 

18

--------------------------------------------------------------------------------


 

The Chief Financial Officer of the Company may also designate a third party to
provide services that may include record keeping, Participant accounting,
Participant communication, payment of installments to the Participant, tax
reporting, and any other services specified by the Company in agreement with
such third party.

 

(c)         Payments. A Participant’s Deferred Compensation Account shall be
debited with respect to payments made from the account pursuant to this Plan as
of the date such payments are made from the account. The payment shall be made
as soon as practicable, but no later than 30 days, after the installment payment
date.

 

If any person to whom a payment is due hereunder is under legal disability as
determined in the sole discretion of the Plan Administrator, the Plan
Administrator shall have the power to cause the payment due such person to be
made to such person’s guardian or other legal representative for the person’s
benefit, and such payment shall constitute a full release and discharge of the
Company, the Plan Administrator, and any fiduciary of the Plan.

 

(d)        Statements. At least one time per year the Company or the Company’s
designee will furnish each Participant a written statement setting forth the
current balance in the Participant’s Deferred Compensation Account, the amounts
credited or debited to such account since the last statement and the payment
schedule of deferred Awards, and deemed gains, losses, and earnings accrued
thereon as provided by the deferred payment option selected by the Participant.

 

SECTION 5.  Payments from Deferred Compensation Accounts.

 

(a)         Election of Method of Payment for an Incentive Compensation Plan
Award. At the time a Potential Participant submits an indication of preference
to defer all or any part of an Award under an Incentive Compensation Plan as
provided in Section 3(a) above, the Potential Participant shall also elect in a
manner prescribed by the Plan

 

19

--------------------------------------------------------------------------------


 

Administrator, which of the payment options, provided for in Paragraph (b) of
this Section, shall apply to the deferred portion of said Award adjusted for any
deemed gains, losses, and earnings accrued thereon credited to the Participant’s
Deferred Compensation Account under this Plan. Subject to Paragraphs (e), (g),
and (h) of this Section, if the Committee or CEO, as appropriate, accepts the
Potential Participant’s indication of preference, the election of the method of
payment of the amount deferred shall become irrevocable.

 

(b)        Payment Options. A Potential Participant may elect to have the
deferred portion of an Incentive Compensation Plan Award adjusted for any deemed
gains, losses, and earnings accrued thereon paid:

 

(i)            (Post-Retirement) in 1 to 15 annual installments, in 2 to 30
semi-annual installments, or in 4 to 60 quarterly installments, the payment of
the first of any of such installments to commence on the first day of the first
calendar quarter which is on or after the first anniversary of (x) the Potential
Participant’s first day of Retirement at age 55 or above (or at age 50 or above
for a Heritage Conoco Employee who was employed by Conoco Inc. or its affiliates
on August 30, 2002 if such Heritage Conoco Employee is eligible for early
retirement under the Retirement Plan of Conoco) or (y) the Potential
Participant’s first day of Layoff at age 50 or above, or

 

(ii)           (Date Certain) with regard only to the deferred portion of an
Incentive Compensation Award, in 1 to 15 annual installments, in 2 to 30
semi-annual installments, or in 4 to 60 quarterly installments, the payment of
the first of any of such installments to commence on the first day of calendar
quarter which is designated by the Participant, is at least one year after the
date on which the election is made, and is not later than the 65th birthday of
the Participant; provided, however, that in the event of termination of
employment from the Affiliated Group by a Heritage Conoco Employee who had made
deferral of amounts from the Conoco Inc. Global Variable Compensation Plan, the
balance

 

20

--------------------------------------------------------------------------------


 

of such deferred amounts (adjusted for earnings, gains, and losses) shall be
paid in a lump sum as soon as practicable after termination, notwithstanding an
installment election made pursuant to this Paragraph, or

 

(iii)          (Pre-Retirement) otherwise, in a lump sum paid as soon as
practicable following the Participant’s termination from employment with the
Affiliated Group.

 

(iv)          In the event that no election is properly and timely made with
regard to the time and method of payment under Section 5(b)(i) or (ii), payment
shall be made in 10 annual installments, the payment of the first of any of such
installments to commence on the first day of the first calendar quarter which is
on or after the first anniversary of (x) the Potential Participant’s first day
of Retirement at age 55 or above (or at age 50 or above for a Heritage Conoco
Employee who was employed by Conoco Inc. or its affiliates on August 30, 2002 if
such Heritage Conoco Employee is eligible for early retirement under the
Retirement Plan of Conoco) or (y) the Potential Participant’s first day of
Layoff at age 50 or above.

 

(c)         Election of Method of Payment of the Value of Restricted Stock and
Restricted Stock Units. As provided in Section 3(c) above, a deferral of the
value of all or part of the Restricted Stock or Restricted Stock Units will be
considered payment option (b)(i) of this Section subject to Paragraphs (e) and
(g) of this Section.

 

(d)        Election of Method of Payment of a Lump Sum Distribution from
Non-Qualified Retirement Plans. At the time a Potential Participant submits an
indication of preference to defer all or part of the lump sum distribution as
provided in Section 3(d) above, the Potential Participant shall also elect in a
manner prescribed by the Plan Administrator which payment option shall apply to
the deferred lump sum adjusted for any gains, losses, and earnings to be accrued
thereon credited to the Participant’s Deferred Compensation Account under this
Plan. The payment options are annual installments of not less than 1 nor more
than 15, semi-annual installments of not less

 

21

--------------------------------------------------------------------------------


 

than 2 nor more than 30, or quarterly installments of not less than 4 nor more
than 60. The first installment shall commence as soon as practicable after any
date specified by the Potential Participant, so long as such date is the first
day of a calendar quarter and is at least one year and not later than five years
from the date the payout option was elected. Subject to Paragraph (g) of this
Section, if the Committee or CEO, as appropriate, accepts the Potential
Participant’s indication of preference, the election of the method of payment of
the amount deferred shall become irrevocable.

 

(e)         Payment Option Revisions. If a Section 5(b)(i) payment option
applies to any part of the balance of a Participant’s Deferred Compensation
Account, the Participant may revise such payment option as follows:

 

(i)            Prior to Retirement. The Participant at any time during a period
beginning 365 days prior to and ending 90 days prior to the date the Participant
Retires at age 55 or above may, with respect to the total of all amounts subject
to such payment option at the time of the Participant’s Retirement at age 55 or
above, in the manner prescribed by the Plan Administrator, revise such payment
option and elect one of the payment options specified in (e)(iv) of this Section
to apply to such total amount in place of such payment option.

 

(ii)           Upon Layoff. If a Participant who is eligible to Retire or who is
Laid Off during or after the year in which the Participant reaches age 50 is
notified of Layoff, the Participant may, no later than 30 days after being
notified of Layoff, in the manner prescribed by the Plan Administrator, revise
such payment option and elect one of the payment options specified in (e)(iv) of
this Section to apply to such total amount in place of such payment option.

 

(iii)          If Disabled. The Participant may at any time during a period from
the date of the beginning of the qualifying period for the Company’s Long Term
Disability Plan or similar plan to no later than 90 days prior to the end of
such period, or within 30 days of the amendment of this Plan providing for such
election, in the

 

22

--------------------------------------------------------------------------------


 

manner prescribed by the Plan Administrator, revise such payment option and
elect one of the payment options specified in (e)(iv) of this Section to apply
to the total of all amounts subject to such payment option; provided, however,
that after the payments have begun, such payments may be made in a different
manner if, the Participant due to an unanticipated emergency caused by an event
beyond the control of the Participant results in financial hardship to the
Participant, so request and the CEO gives written consent to the method of
payment requested.

 

(iv)          Payment Options After Revision. If a Participant revises a Section
5(b)(i) payment option as specified in (e)(i), (e)(ii), or (e)(iii) of this
Section, the Participant may select payments in annual installments of not less
than 1 nor more than 15, in semi-annual installments of not less than 2 nor more
than 30, or in quarterly installments of not less than 4 nor more than 60, with
the first installment to commence as soon as practicable following any date
specified by the Participant so long as such date is the first day of a calendar
quarter, is on or after the Participant’s first day of Retirement at age 55 or
above or the first day the Participant is no longer an Employee following
Layoff, is at least one year and no more than five years from the date the
payment option was revised.

 

(f)         Installment Amount. The amount of each installment shall be
determined by dividing the balance in the Participant’s Deferred Compensation
Account as of the date the installment is to be paid, by the number of
installments remaining to be paid (inclusive of the current installment).

 

(g)        Death of Participant. Upon the death of a Participant, the
Participant’s beneficiary or beneficiaries designated in accordance with Section
6, or in the absence of an effective beneficiary designation, the surviving
spouse, surviving children (natural or adopted) in equal shares, or the Estate
of the deceased Participant, in that order of priority, shall receive payments
in accordance with the payment option selected by the Participant, if death
occurred after such payments had commenced; or if death occurred before

 

23

--------------------------------------------------------------------------------


 

payments have commenced, the beneficiary may select payments in annual
installments of not less than 1 nor more than 15, in semi-annual installments of
not less than 2 nor more than 30, or in quarterly installments of not less than
4 nor more than 60 with the first installment to commence as soon as practicable
following any date specified by the beneficiary so long as such date is the
first day of a calendar quarter and is at least one year and no more than five
years from the date the payment option is selected and is not later than the
date the deceased Participant would have been age 65; provided, however, such
payments may be made in a different manner if the beneficiary or beneficiaries
entitled to receive or receiving such payments, due to an unanticipated
emergency caused by an event beyond the control of the beneficiary or
beneficiaries that results in financial hardship to the beneficiary or
beneficiaries, so requests and the CEO gives written consent to the method of
payment requested.

 

(h)        Disability of Participant. In the event a Participant or Employee
becomes disabled, the individual may, in the period from the date of the
beginning of the qualifying period for the Company’s Long Term Disability Plan
to no later than 90 days prior to the end of such period, or within 30 days of
the amendment of this Plan providing for such election, indicate a preference,
in a manner prescribed by the Plan Administrator, for any of the following:

 

(1)         To defer part or all of any Incentive Compensation Plan Award the
Employee is eligible to receive in the immediately following calendar year,

(2)         To defer part or all of the value of the Stock which would otherwise
be delivered to the Employee when the restrictions lapse on any Restricted Stock
or Restricted Stock Units or Restricted Stock Units are settled, or

(3)         To defer part or all of the value from their account under the
Defined Contribution Makeup Plan which would otherwise be paid as a lump sum to
the Participant.

 

Such indications of preference shall be subject to approval by the Committee if
the Potential Participant is subject to Section 16 of the Exchange Act or by the
CEO if the Potential Participant is not subject to Section 16 of the Exchange
Act. The Committee

 

24

--------------------------------------------------------------------------------


 

or CEO, as applicable, shall consider such indication or preference as submitted
and shall decide whether to accept or reject the preference expressed.

 

Such indications of preference, if accepted, become irrevocable on the date of
such acceptance. A deferral of any amount will be paid under the terms of
Section 5(b)(i) hereof - ten (10) annual installments, but subject to revision
as specified under the terms of this Plan.

 

(i)          Termination of Employment. In the event a Participant’s employment
with the Company, any Participating Subsidiary, or any other subsidiary of the
Company terminates for any reason other than death, Retirement at age 55 or
above, Disability, or Layoff during or after the year in which the Participant
reaches age 50, the entire balance of the Participant’s Deferred Compensation
Account shall be paid to the Participant in one lump sum as soon as practicable
after the date the Participant terminates employment, except that a Participant
who becomes employed by a member of the Affiliated Group immediately after
terminating employment with the Company or Participating Subsidiary shall not
receive their benefit under the Plan until the Participant terminates employment
from the Affiliated Group; provided, however, the Committee, in its sole
discretion, may elect to make such payments in the amounts and on such schedule
as it may determine.

 

(j)          Rehire of Participant. In the event a Participant is a Rehired
Participant, he/she will be eligible to receive notifications as specified in
Section 2 and will be eligible to submit an Indication of Preference or Election
to Defer as specified in Section 3, if the Participant agrees to the suspension
of payments from his/her Deferred Compensation Account during the period of
reemployment by the Company. Upon termination of reemployment, such payments
shall resume on the same schedule as was in effect at the time the Participant
previously Retired or was Laid Off.

 

25

--------------------------------------------------------------------------------


 

SECTION 6.  Special Provisions for Former ARCO Alaska Employees.

 

Notwithstanding any provisions to the contrary, in order to comply with the
terms of the Master Purchase and Sale Agreement (“Sale Agreement”) by which the
Company acquired certain Alaskan assets of Atlantic Richfield Company (“ARCO”),
a Participant who was eligible to participate in the ARCO employee benefit plans
immediately prior to becoming an Employee and who was not employed by ARCO
Marine, Inc. (a “former ARCO Alaska employee”) may, in a manner prescribed by
the Plan Administrator, indicate a preference or make an election:

 

(a)         To reduce voluntarily salary and receive an Award in the amount of
the reduction credited to, at the Employee’s election, (i) an account under this
Plan or (ii) for so long as the ARCO Executive Deferral Plan will accept such
deferrals of salary, but not beyond December 31, 2001, an account under the ARCO
Executive Deferral Plan; or

 

(b)        To defer any Award payable to a former ARCO employee who is
involuntarily terminated prior to April 18, 2002, in lieu of a target ARCO
Annual Incentive Plan (AIP) award, and at the Employee’s election credit the
Award to (i) an account under this Plan or (ii) to the ARCO Executive Deferral
Plan; or

 

(c)         To defer the Final ARCO Supplemental Executive Retirement Plan
(SERP) benefit that will be calculated as of the earlier of April 17, 2002, or
the date the former ARCO employee voluntarily or involuntarily terminates
employment from the Company or any Participating Subsidiary to the ARCO
Executive Deferral Plan; or

 

(d)        To defer the value of the restricted stock granted on July 31, 2000,
to an account under this Plan when the restrictions lapse on July 31, 2001, July
31, 2002, and July 31, 2003; provided that such indications of preference shall
be made in July of the year preceding the calendar year when the restrictions
are scheduled to lapse or as soon as practicable after July 31, 2000, for the
restrictions on the shares that are to be lapsed on July 31, 2001; or

 

26

--------------------------------------------------------------------------------


 

(e)         For a former ARCO Alaska employee who was classified as a grade 7 or
8 under ARCO’s job classification system and was eligible under ARCO’s Executive
Deferral Plan to voluntarily reduce salary and defer the amount of the voluntary
salary reduction and who was classified as a grade 31 or below at that time
under Phillips Petroleum Company’s job classification system, to make an annual
election to voluntarily reduce salary and defer the amount of the voluntary
salary reduction for salary received from July 31, 2000, through December 31,
2000, and for the five years from 2001 through 2005 and receive a salary
deferral credit under this Plan.

 

All indications of preference in Sections 6(a), (b), and (c) are subject to
approval by the Compensation Committee if the Employee is subject to Section 16
of the Exchange Act and by the CEO if the Employee is not subject to Section 16
of the Exchange Act.

 

SECTION 7.  Designation of Beneficiary.

 

Each Participant shall designate a beneficiary or beneficiaries to receive the
entire balance of the Participant’s Deferred Compensation Account by giving
signed written notice of such designation to the Plan Administrator. The
Participant may from time to time change or cancel any previous beneficiary
designation in the same manner. The last beneficiary designation received by the
Plan Administrator shall be controlling over any prior designation and over any
testamentary or other disposition. After acceptance by the Plan Administrator of
such written designation, it shall take effect as of the date on which it was
signed by the Participant, whether the Participant is living at the time of such
receipt, but without prejudice to the Company or the CEO on account of any
payment made under this Plan before receipt of such designation.

 

SECTION 8.  Nonassignability.

 

The right of a Participant, or beneficiary, or other person who becomes entitled
to receive payments under this Plan, shall not be assignable or subject to
garnishment, attachment, or any other legal process by the creditors of, or
other claimants against, the Participant,

 

27

--------------------------------------------------------------------------------


 

beneficiary, or other such person.

 

SECTION 9.  Administration.

 

(a)         The Plan Administrator may adopt such rules, regulations, and forms
as deemed desirable for administration of the Plan and shall have the
discretionary authority to allocate responsibilities under the Plan to such
other persons as may be designated.

 

(b)        Any claim for benefits hereunder shall be presented in writing to the
Plan Administrator for consideration, grant or denial. In the event that a claim
is denied in whole or in part by the Plan Administrator, the claimant, within
ninety days of receipt of said claim by the Plan Administrator, shall receive
written notice of denial. Such notice shall contain:

 

(1)         a statement of the specific reason or reasons for the denial;

 

(2)         specific references to the pertinent provisions hereunder on which
such denial is based;

 

(3)         a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and

 

(4)         an explanation of the following claims review procedure set forth in
paragraph (c) below.

 

(c)         Any claimant who feels that a claim has been improperly denied in
whole or in part by the Plan Administrator may request a review of the denial by
making written application to the Trustee. The claimant shall have the right to
review all pertinent documents relating to said claim and to submit issues and
comments in writing to the Trustee. Any person filing an appeal from the denial
of a claim must do so in writing within sixty days after receipt of written
notice of denial. The Trustee shall render a decision regarding the claim within
sixty days after receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered within a reasonable time, but not later than 120 days after

 

28

--------------------------------------------------------------------------------


 

receipt of the request for review. The decision of the Trustee shall be in
writing and, in the case of the denial of a claim in whole or in part, shall set
forth the same information as is required in an initial notice of denial by the
Plan Administrator, other than an explanation of this claims review procedure.
The Trustee shall have absolute discretion in carrying out its responsibilities
to make its decision of an appeal, including the authority to interpret and
construe the terms hereunder, and all interpretations, findings of fact, and the
decision of the Trustee regarding the appeal shall be final, conclusive and
binding on all parties.

 

(d)        Compliance with the procedures described in paragraphs (b) and (c)
shall be a condition precedent to the filing of any action to obtain any benefit
or enforce any right which any individual may claim hereunder. Notwithstanding
anything to the contrary in the Plan, these paragraphs (b), (c), and (d) may not
be amended without the written consent of a seventy-five percent (75%) majority
of Participants and Beneficiaries and such paragraphs shall survive the
termination of this Plan until all benefits accrued hereunder have been paid.

 

SECTION 10.  Employment not Affected by Plan.

 

Participation or nonparticipation in this Plan shall neither adversely affect
any person’s employment status nor confer any special rights on any person other
than those expressly stated in the Plan. Participation in the Plan by an
Employee of the Company or of a Participating Subsidiary shall not affect the
Company’s or the Participating Subsidiary’s right to terminate the Employee’s
employment or to change the Employee’s compensation or position.

 

SECTION 11.  Determination of Recipients of Awards.

 

The determination of those persons who are entitled to Awards under an Incentive
Compensation Plan and any other such plans shall be governed solely by the terms
and provisions of the applicable plan, and the selection of an Employee as a
Potential Participant

 

29

--------------------------------------------------------------------------------


 

or the acceptance of an indication of preference to defer an Award hereunder
shall not in any way entitle such Potential Participant to an Award.

 

SECTION 12.  Method of Providing Payments.

 

(a)         Nonsegregation. Amounts deferred pursuant to this Plan and the
crediting of amounts to a Participant’s Deferred Compensation Account shall
represent the Company’s unfunded and unsecured promise to pay compensation in
the future. With respect to said amounts, the relationship of the Company and a
Participant shall be that of debtor and general unsecured creditor. While the
Company may make investments for the purpose of measuring and meeting its
obligations under this Plan such investments shall remain the sole property of
the Company subject to claims of its creditors generally, and shall not be
deemed to form or be included in any part of the Deferred Compensation Account.

 

(b)        Funding. It is the intention of the Company that this Plan shall be
unfunded for federal tax purposes and for purposes of Title I of ERISA;
provided, however, that the Company may establish a grantor trust to satisfy
part or all of its Plan payment obligations so long as the Plan remains unfunded
for federal tax purposes and for purposes of Title I of ERISA.

 

SECTION 13.  Amendment or Termination of Plan.

 

Subject to Paragraph 9(d), the Company reserves the right to amend this Plan
from time to time or to terminate the Plan entirely, provided, however, that no
amendment may affect the balance in a Participant’s account on the effective
date of the amendment. No Participant shall participate in a decision to amend
or terminate this Plan. In the event of termination of the Plan, the Chief
Executive Officer, in his sole discretion, may elect to pay to the Participant
in one lump sum as soon as practicable after termination of the Plan, the
balance then in the Participant’s account.

 

30

--------------------------------------------------------------------------------


 

SECTION 14.  Miscellaneous Provisions.

 

(a)         Except as otherwise provided herein, the Plan shall be binding upon
the Company, its successors and assigns, including but not limited to any
corporation which may acquire all or substantially all of the Company’s assets
and business or with or into which the Company may be consolidated or merged.

 

(b)        This Plan shall be construed, regulated, and administered in
accordance with the laws of the State of Texas except to the extent that said
laws have been preempted by the laws of the United States.

 

SECTION 15.  Effective Date of Existing Restatement of the Plan.

 

This Plan was amended and restated effective as of October 3, 2003, but with
provisions added in the preamble and below to indicate the separation of Title I
and Title II of the Plan to comply with Code section 409A.

 

Executed this 29th day of December 2005, effective as of January 1, 2005, with
respect to benefits earned and vested prior to January 1, 2005.

 

 

/s/ Carin S. Knickel

 

CARIN S. KNICKEL

VICE PRESIDENT, HUMAN RESOURCES

 

31

--------------------------------------------------------------------------------